Case: 1:17-cv-00441-MRB-MRM Doc #: 160 Filed: 08/25/20 Page: 1 of 3 PAGEID #: 2174




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI

 RYAN D. HOBBS,

                                    Plaintiff,                :        Case No. 1:17-cv-441

                                                                       District Judge Michael R. Barrett
         -    vs   -                                                   Magistrate Judge Michael R. Merz

 DEREK FAULKNER, et al.,

                                    Defendants.               :



         DECISION AND ORDER DENYING SECOND MOTION TO
                          DISCLOSE


         This case is before the Court on Plaintiff’s second Motion to Disclose (ECF No. 159). In

 a prior Motion to Disclose (ECF No. 157), Plaintiff asked the Court “grant an order that this

 evidence be transferred over to me or my former criminal defense attorney Ron Ruppert 1 for his

 and my purusal [sic]”. Id. at PageID 2152. The Magistrate Judge denied the Motion to Disclose

 because “the Court lacks authority to compel production of documents post-judgment” (Notation

 Order, ECF No. 158).

         Plaintiff now quibbles “I never requested to compel documents, I requested the Defendants

 comply with there [sic] continuing legal duty to supply my attorney 2 with all the favorable records

 they are hiding.” (ECF No. 159, PageID 2171.) With respect, an order to a party to disclose



 1
  Mr. Ruppert did not join in the Motion and is in fact a named Defendant in this case.
 2
  Hobbs is not represented by counsel in this case and never has been. He does not identify who “my attorney”
 might be.

                                                         1
Case: 1:17-cv-00441-MRB-MRM Doc #: 160 Filed: 08/25/20 Page: 2 of 3 PAGEID #: 2175




 documents is the formal and material equivalent of a motion to compel. A party who fails to

 comply with a court order to turn over documents is subject to contempt sanctions whether the

 order is labeled “order to disclose” or “order compelling disclosure.”

        Plaintiff argues Defendants have a continuing legal duty to turn over “favorable records

 they are hiding.” Id. In support of that position he cites Banks v. Dretke, 540 U.S. 668 (2004),

 and Imbler v. Pachtman, 424 U.S. 409 (1976).

        The holding in Imbler is that prosecutors have absolute immunity from suit under 42 U.S.C.

 § 1983 for acts undertaken in preparing for the initiation of judicial proceedings or for trial, and

 which occur in the course of his role as an advocate for the State. Such absolute immunity from

 liability was applicable even where the prosecutor knowingly used perjured testimony, deliberately

 withheld exculpatory information, or failed to make full disclosure of all facts casting doubt upon

 the state's testimony. Hobbs quotes no language from Imbler that implies the legal duty he suggests

 and the Magistrate Judge has found none.

        Banks was a habeas corpus case in which the Supreme Court enforced the rule in Brady v.

 Maryland, 373 U.S. 83 (1963), that the State has a duty to produce to a defendant exculpatory

 evidence in a criminal case. If the State does not comply with Brady and the defendant later learns

 of the exculpatory evidence, he may use it to support habeas corpus relief. See Bracy v. Gramley,

 520 U.S. 899 (1997). But nothing in Banks suggests that the duty under Brady survives trial and

 an unsuccessful habeas corpus application, which is the case here.

        If Hobbs were to receive permission from the Sixth Circuit under 28 U.S.C. § 2244b) to

 file a second or successive habeas corpus petition, a demand for discovery of Brady material in

 that case might be cognizable. Hobbs faces substantial barriers to such an application, including

 the fact that he is no longer in custody on his prior conviction. But he is welcome to try. What he



                                                  2
Case: 1:17-cv-00441-MRB-MRM Doc #: 160 Filed: 08/25/20 Page: 3 of 3 PAGEID #: 2176




 cannot do is obtain from this Court in the instant finally dismissed case an order to Defendants to

 turn over documents to him or anyone else.

        The second Motion to Disclose (ECF No. 159) is DENIED.



 August 25, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 3
